     Case: 1:20-cv-00462 Document #: 31 Filed: 10/29/20 Page 1 of 1 PageID #:210

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

REPUBLIC TECHNOLOGIES (NA), LLC, et
al.
                                                 Plaintiff,
v.                                                            Case No.: 1:20−cv−00462
                                                              Honorable Robert M. Dow Jr.
R & J 2 Inc., et al.
                                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, October 29, 2020:


        MINUTE entry before the Honorable Robert M. Dow, Jr: Telephone conference
held. Defendants R & J 2 Inc. and Jacob Nofal failed to appear. Defendant Ramy Nofal
appeared by telephone. Defendant Ramy Nofal's oral motion for 30 days to obtain counsel
is granted. Defendant Nofal is directed to file a pro se appearance form immediately so
that he may receive notices until his lawyer files their appearance. Plaintiff's motion for
default judgment [29] is entered and continued to 12/9/2020 at 9:00 a.m. The pro se
appearance form was emailed to the Defendant via email on 10/29/2020 at 1:00 p.m.
Emailed notice.(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
